Citation Nr: 0005231	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  93-25 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
April 18, 1991 for a respiratory disorder, to include 
reactive airway disease and chronic obstructive pulmonary 
disease (COPD).

2.  Entitlement to an increased rating for a respiratory 
disorder, to include reactive airway disease and chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
30 percent disabling.

3.  Entitlement to an increased rating for postoperative 
residuals of an excision of a soft tissue mass from the left 
lower leg, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
for an increased rating in excess of 10 percent for his 
service-connected respiratory disorder, and from a July 1992 
rating decision by that RO, which reduced the disability 
rating for the veteran's service-connected postoperative 
excision of a soft tissue mass from the left lower leg from 
10 percent to noncompensable (zero percent).  The veteran 
filed timely appeals to these adverse determinations.

Subsequent to the entry of his appeal, in a rating decision 
dated in September 1993, the RO increased the disability 
evaluation for the veteran's service-connected respiratory 
disability from 10 percent to 30 percent, effective April 18, 
1991.  In addition, in a rating decision dated in January 
1999, the RO increased the disability evaluation for the 
veteran's service connected left leg disorder from 
noncompensable (zero percent) to 10 percent, effective back 
to October 5, 1989, the date of service connection for that 
disorder.  The Board notes that in a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum available benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  There is nothing in the 
record to show that the veteran expressly stated that he was 
only seeking a 30 percent rating for his respiratory 
disorder, or a 10 percent rating for his left leg disorder.  
On the contrary, the claims file contains explicit evidence 
indicating that the veteran is not satisfied with these 
ratings, and desires that the appeal continue.  Further, 
there is no written withdrawal of either issue under 38 
C.F.R. § 20.204 (1999).  Therefore, the Board will consider 
the increased rating decisions on appeal.

When this matter was previously before the Board in May 1997 
it was remanded to the RO for further development, which has 
been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  Prior to April 18, 1991, the veteran's respiratory 
disorder was manifested by periodic bouts of shortness of 
breath, requiring the use of an inhaler, dyspnea on exercise, 
and beginning chronic airway obstruction.

3.  The veteran's respiratory disorder is currently 
manifested by moderately severe overall symptomatology, 
including shortness of breath and wheezing approximately once 
per week, occasional cough with expectoration, minimal 
scattered rales, and chronic airway obstruction, as well as 
pulmonary function test results consistent with the criteria 
for a 30 percent rating.

3.  The veteran's postoperative residuals of an excision of a 
soft tissue mass from the left lower leg are currently 
manifested by pain and tenderness at the excision site, with 
no medical evidence of functional impairment. 


CONCLUSIONS OF LAW

1.  The schedular criteria for 30 percent rating prior to 
April 18, 1991 for a respiratory disorder, to include 
reactive airway disease and chronic obstructive pulmonary 
disease, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.97, Diagnostic 
Code 6600 (1991).

2.  The schedular criteria for a rating in excess of 30 
percent after April 17, 1991 for a respiratory disorder, to 
include reactive airway disease and chronic obstructive 
pulmonary disease, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.97, 
Diagnostic Codes 6600, 6604 (1991, 1999).

3.  The schedular criteria for a rating in excess of 10 
percent for residuals of an excision of a soft tissue mass 
from the left lower leg have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 
4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased ratings for a respiratory 
disorder, to include reactive airway disease and chronic 
obstructive pulmonary disease, and for residuals of an 
excision of a soft tissue mass from the left lower leg are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts needed to adjudicate 
schedular evaluations of the veteran's disorders have been 
properly developed.  No further assistance to the veteran is 
required on those issues to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

I.  Respiratory disorder

A.  Rating in excess of 10 percent prior to April 18, 1991

As noted above, the veteran's service-connected respiratory 
disorder was rated as 10 percent disabling at all times prior 
to April 18, 1991, at which time the RO increased the 
disability rating for this disorder to 30 percent.  Evidence 
relevant to the severity of the veteran's  respiratory 
disorder prior to that date includes treatment records dated 
from November 1989 to June 1991 from Welch Emergency 
Hospital, a private health care facility.  These records 
indicate several diagnoses of bronchial asthma, for which the 
veteran used an inhaler.  He was seen on several occasions 
for acute exacerbations, including in November 1989, April 
1990, and September 1990.  Symptoms at the time of these 
exacerbations included shortness of breath, wheezing, and a 
productive cough with yellowish sputum.  Of note are the 
results of a pulmonary function test (PFT) conducted in 
December 1989.  These results were interpreted as showing a 
moderate obstructive lung defect, with confirmed airway 
obstruction.  Of note is a notation indicating that the 
veteran had suffered from dyspnea on exertion for the 
previous two years, and the fact that the veteran had a cough 
throughout the test.

Also of record is the report of a VA examination conducted in 
March 1990.  At that time, the veteran complained of sharp 
chest pain and shortness of breath.  The results of a PFT 
performed at that time were said to indicate mild obstructive 
ventilatory defect, with good bronchodilator response, as 
well as some air trapping in the lungs.  The examiner 
diagnosed COPD, mild.

Also of record are VA outpatient treatment notes dated from 
March 1990 to January 1991, and private treatment records 
from this period from several sources, including Fairmont 
General Hospital and Princeton Community Hospital.  These 
records indicate that the veteran was treated on several 
occasions for exacerbations of bronchial asthma, including 
visits in March and June 1990.

Prior to April 18, 1991, the veteran's respiratory disorder 
was evaluated as 10 percent disabling under the provisions of 
38C.F.R. § 4,71a, DC 6600.  Pursuant to the criteria then in 
effect, a 10 percent rating was warranted for moderate 
chronic bronchitis, with considerable night or morning cough, 
slight dyspnea on exercise, and scattered bilateral rales.  A 
30 percent rating was warranted when such chronic bronchitis 
was moderately severe, with persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest, and 
beginning chronic airway obstruction.  A 60 percent rating 
was warranted for severe chronic bronchitis, with severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment.  
Finally, a 100 percent rating was warranted for pronounced 
chronic bronchitis, with copious productive cough and dyspnea 
at rest, pulmonary function testing showing a severe degree 
of chronic airway obstruction, with symptoms of associated 
severe emphysema or cyanosis and findings of rightsided heart 
involvement.

A review of the evidence detailed above reveals that during 
the time period in question, the veteran's respiratory 
disorder, generally diagnosed as either bronchitis or 
bronchial asthma, was manifested by periodic bouts of 
shortness of breath, requiring the use of an inhaler.  PFTs 
conducted during this period showed beginning chronic airway 
obstruction, as indicated by the diagnoses of moderate 
obstructive lung defect in December 1989 and mild COPD in 
March 1990.  In addition, while the use of an inhaler appears 
to have kept the veteran's disorder somewhat under control, 
he did experience periodic flare-ups or exacerbations of the 
disorder, manifested by shortness of breath, coughing, 
production of yellowish sputum, and chest pain.  Finally, the 
Board observes that the veteran was noted to suffer from 
dyspnea on exertion at the time of the PFT in December 1989.  
The Board finds that this symptomatology more closely 
corresponds to the "moderately severe" level of disability 
contemplated by a 30 percent under the former criteria of DC 
6600.

However, the evidence does not show that the veteran suffered 
from either a severe productive cough or dyspnea on slight 
exertion.  Furthermore, the results of PFTs did not indicate 
severe ventilatory impairment, but rather only mild to 
moderate ventilatory impairment.  Therefore, a higher, 60 
percent rating prior to April 18, 1991 is not warranted by 
the evidence.

The Board has also considered whether the veteran was 
entitled to a higher disability rating during the period in 
question under other, related codes.  In this regard, the 
Board has considered the application of DC 6602, pursuant to 
which the severity of bronchial asthma is evaluated, as the 
veteran was diagnosed with said disorder prior to April 18, 
1991.  Under the provisions of this code in effect at that 
time, a 60 percent rating was warranted for severe bronchial 
asthma, with frequent attacks (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication, and more than light manual 
labor precluded.

A review of the evidence reveals that while the veteran did 
suffer from asthma attacks, there is no evidence which 
indicates that the veteran suffered from such attacks on a 
weekly basis.  Furthermore, although the veteran reported 
experiencing some dyspnea on exertion, the evidence does not 
show that such dyspnea was marked in severity.  Therefore, a 
higher rating under DC 6602 during the time period in 
question is not warranted by the evidence.
B.  Rating in excess of 30 percent from April 18, 1991 to the 
present

Effective from April 18, 1991, the veteran's respiratory 
disorder has been rated as 30 percent disabling.  Evidence 
relevant to the current level of severity of the veteran's 
respiratory disorder includes testimony presented at a 
hearing conducted before an RO hearing officer in May 1993.  
At that time, the veteran stated that he suffered from 
difficulty breathing every day, and was required to take 
medication for this problem.  He stated that many things 
caused him to suffer from these attacks, including certain 
colognes, warm air, or eating certain foods.  He stated that 
he sometimes went to the hospital for treatment following 
these attacks.

Also relevant is the report of a VA examination conducted in 
August 1993.  At that time, the veteran reported shortness of 
breath and wheezing intermittently for the previous five 
years, occurring approximately once per week.  He stated that 
he had an occasional cough with expectoration of yellowish 
sputum.  On examination, his breath sounds were normal, with 
minimal scattered, diminished breath sounds, and no wheezes 
or crackles.  The examiner stated that the veteran had 
bronchial asthma, with attacks occurring about once a week.  
Between these attacks, the veteran was normal.  He had slight 
dyspnea on exertion or at rest, with shortness of breath 
after walking 100 yards, with wheezing. 

As part of this examination, the veteran also underwent 
pulmonary function testing.  The results of this testing 
showed that the veteran's Forced Expiratory Volume in one 
second (FEV-1) level was 71 percent of predicted, and the 
ratio of the FEV-1 to the Forced Vital Capacity (FVC) was 78 
percent of predicted.  The examiner interpreted these results 
as indicating moderately severe and predominant small airway 
flow limitation on pulmonary function screening, with 
significant improvement after inhalation of aerosol.  The 
examiner diagnosed bronchial asthma, in remission.

In January 1997, the veteran again underwent a PFT.  At that 
time, his FEV-1 level was 70 percent of predicted, and the 
ratio of FEV-1 to FVC was 66 percent of predicted.  In 
addition, the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)) was 63 
percent of predicted.

In June 1997, the veteran underwent a VA examination.  At 
that time, the examiner noted a recent history of asthma, 
fairly stable between attacks, and dyspnea at rest and on 
slight exertion.  After citing the PFT results from the 
January 1997 examination, set forth above, the examiner 
diagnosed reactive airway disease, mild chronic obstructive 
pulmonary disease, and asthma.

The veteran again underwent a VA examination in May 1998.  
Although the veteran actually underwent two separate 
respiratory examinations on that date, the Board shall 
address them together, since they were conducted at the same 
time by the same examiner using the same data.  At the time 
of these examinations, the veteran underwent a PFT, which 
showed a FEV-1 level of 47 percent of predicted, a 
FEV-1/FVC ratio of 60 percent of predicted, and a DLCO(SB) of 
74 percent of predicted.  These results were interpreted to 
represent a mild to moderate obstructive airway disease, with 
a mild degree of air trapping, a minimal reduction in 
diffusion capacity, and mild to moderately reduced vital 
capacity.  Final diagnoses included COPD and bronchial 
asthma.

The veteran also underwent a VA PFT in November 1998.  
Although the percentages of predicted values for the criteria 
of FEV-1 and FEV-1/FVC were not provided, the examiner did 
state that there was "an impressive improvement to almost 
normalization in the patient's forced vital capacity and FEV-
1" following bronchodilation.  The DLCO(SB) was recorded at 
47 percent of predicted.  The examiner diagnosed mild to 
moderate obstructive airway disease, with impressive 
reversibility after the inhaled bronchodilators.

As of April 18, 1991, the veteran's respiratory disability 
has been rated as 30 percent disabling under the provisions 
of DC 6600, the provisions of which are set forth above.  
Pursuant to the criteria in effect at the time of this 
increase, the Board again finds that the severity of the 
veteran's respiratory disorder more closely approximates the 
criteria for a 30 percent rating.  The veteran reported 
experiencing shortness of breath and wheezing approximately 
once per week,  with occasional cough and expectoration.  The 
examiner who performed the August 1993 VA examination also 
noted the presence of minimal scatter rales.  PFTs have 
revealed the presence of obstructive airway disease, 
described as "mild" in June 1997, and as "mild to 
moderate" in both May and November 1998.  Furthermore, the 
veteran has reported dyspnea at rest and on mild exertion, 
with shortness of breath after walking 100 yards.  The Board 
finds that, overall, this symptomatology more closely 
corresponds to the "moderately severe" level of severity 
contemplated by a 30 percent rating under the former 
provisions of DC 6600.  However, the evidence does not show 
that the veteran suffers from a severe productive cough and 
PFT results have not shown severe ventilatory impairment, as 
contemplated by a 60 percent rating.  On the contrary, the 
veteran has reported only occasional cough with 
expectoration, with no cough noted at the time of 
examinations.  Furthermore, as noted above, PFTs have shown 
only mild to moderate ventilatory impairment.  Therefore, a 
higher, 60 percent rating under the former criteria of DC 
6600 is not warranted by the evidence.

The Board notes that effective October 7, 1996, VA revised 
the criteria for diagnosing and evaluating respiratory 
disabilities, including bronchitis and bronchial asthma, as 
codified at 38 C.F.R. §§ 4.96-4.97.  See 61 Fed. Reg. 46,720 
(1996).  Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 
(1991), where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant normally applies, absent 
Congressional intent to the contrary.  Thus, the Board will 
analyze the severity of the veteran's respiratory disorder 
under the revised regulations as well.

Under these newer standards, a 10 percent rating is warranted 
when the FEV-1 level is 71 to 80 percent of predicted, or the 
FEV-1 to FVC ratio is 71 to 80 percent, or the DLCO(SB) is 66 
to 80 percent of predicted.  A 30 percent rating is warranted 
when the FEV-1 level is 56 to 70 percent of predicted, or the 
FEV-1 to FVC ratio is 56 to 70 percent, or the DLCO(SB) is 56 
to 65 percent of predicted.  A 60 percent rating is warranted 
when the FEV-1 level is 40 to 55 percent of predicted, or the 
FEV-1 to FVC ratio is 40 to 55 percent, or the DLCO(SB) is 40 
to 55 percent of predicted, or maximum oxygen consumption is 
15 to 20 ml/kg/min (with cardiorespiratory limit).  Finally, 
a 100 percent rating is warranted when the FEV-1 level is 
less than 40 percent of predicted, or the FEV-1 to FVC ratio 
is less than 40 percent, or the DLCO(SB) is less than 40 
percent of predicted, or maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or cor pulmonale (right heart 
failure) is present, or right ventricular hypertrophy is 
present, or pulmonary hypertension (shown by Echo or cardiac 
catheterization) is present, or there are episode(s) of acute 
respiratory failure, or the veteran requires outpatient 
oxygen therapy.  

A review of the evidence under these new standards reveals 
that the results of recent pulmonary function testing 
correspond most closely to the level of severity contemplated 
by a 30 percent rating under these new criteria.  Although 
the results of the August 1993 PFT were all actually better 
than that which is required for a 30 percent rating, testing 
results in January 1997 were within the ranges listed for a 
30 percent rating for all three PFT criteria.  While the 
April 1998 PFT results showed a FEV-1 level of 47 percent of 
predicted, which is more severe than what is contemplated by 
a 30 percent rating, the DLCO(SB) was at 74 percent, which is 
significantly less severe than what is required for a 30 
percent rating, and the FEV-1/FVC ratio was 60 percent, which 
is within the range contemplated for a 30 percent rating.  
Finally, although the percentage results from the November 
1998 PFT were not provided, the Board observes that the post-
bronchodilation figures for both FEV-1 and FVC were said to 
be almost normal.  The examiner noted that there was an 
impressive improvement to almost normalization in the 
veteran's FVC and FEV-1.  The Board finds that, after 
reviewing the evidence in its entirety, the veteran's 
respiratory disorder more closely approximates the level of 
severity contemplated for a 30 percent rating under the 
revised criteria of DC 6604.

The Board has again considered whether the veteran is 
entitled to a rating in excess of 30 percent under the 
provisions of other, related codes.  However, the Board 
observes that DC 6602, pursuant to which the severity of 
bronchial asthma is evaluated, sets out rating criteria which 
are almost identical to those found in DC 6600, including the 
same ranges of PFT results.  The only added criteria for a 60 
percent rating under DC 6602 include evidence of at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  As 
the evidence does not show that the veteran is treated either 
for his exacerbations or with corticosteroids with such 
frequency, a 60 percent rating is not warranted.

C.  Conclusion for respiratory disorder claims

The Board would point out that its disposition of each of the 
instant increased rating claims is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  In 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the Court held 
that the Board does not have jurisdiction to assign an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999) in the first instance.  In this appeal, 
however, there has been no assertion or showing that the 
disabilities under consideration have caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or necessitated frequent periods 
of hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  The Board acknowledges that the veteran was 
determined to be totally disabled by the Social Security 
Administration (SSA) beginning in 1989.  However, a review of 
the SSA's determination, dated in March 1991, reveals that 
that agency specifically determined that the veteran's 
"medical history and residual functional capacity," i.e., 
his history of reactive airway disease and obstructive lung 
defect, standing alone, "suggests a finding of not 
disabled."  However, the SSA determined that the veteran's 
nonexertional impairments, including mental retardation and 
recurrent adjustment disorder with depressed mood, served to 
prevent the veteran from engaging in even sedentary light 
jobs, and thus found the veteran to be totally disabled as a 
result.  The Board notes that the veteran has not been 
service connected for either of these mental disorders.  
Therefore, in the absence of such factors, the Board is not 
required to remand these matters to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

II.  Residuals of an excision of a soft tissue mass from the 
left lower leg
 
Evidence relevant to the current level of severity of the 
veteran's residuals of an excision of a soft tissue mass from 
the left lower leg includes testimony provided at the time of 
the May 1993 RO hearing.  At that time, the veteran 
complained of swelling and an aching pain in his left leg at 
the site of the excision scar.  He stated that his leg 
swelled up from 2 to 4 times per week, usually after engaging 
in an activity such as walking.  He stated that his leg 
sometimes "gave out," which he described as hurting after 
being on it for too long.  He stated that he treated the pain 
and swelling with an over-the-counter medication and the use 
of hot towels or hot packs.

Also of record is an operative report dated in July 1995 from 
Welch Emergency Hospital.  At that time, the surgeon noted 
that the veteran had had a cyst removed from his left calf 
while in the military, which was said to be a soft tissue 
tumor.  The veteran reported that he had continued to 
experience pain at the excision site, and that the area had 
become infected at one point.  He also stated that there was 
a persistent lump at the site, which he wanted removed.  A 
re-excision of a lesion of the left calf was performed.

In June 1997, the veteran underwent a VA examination.  At 
that time, the veteran stated that following his surgery at 
Welch Emergency Hospital, he "did okay" for a while, but 
that recently the area had begun to swell.  He also 
complained of some pain in the area of the excised tumor on 
walking.  He reported that he used Motrin to help alleviate 
this pain.  On examination, no tissue loss was evident 
visually, although on measurement of the left calf it was 1 
centimeter smaller than the right.  The scar itself was 
mildly to moderately tender, with some keloid formation in 
the center portion.  There was an indefinite nodule in the 
center of the scar.  No adhesions were found.  There was no 
evidence of any muscle herniation or damage to the tendons, 
bones, nerves, or joints.  There was no loss of function of 
either plantar or dorsiflexion of the ankle, and there was no 
pain present except on deep pressure over the scar itself.  
The examiner diagnosed postoperative residuals of excision of 
a benign angiomyolipoma of the left leg, with possible 
recurrence.  In response to questions raised in a May 1997 
Board remand, the examiner commented that the tumor excision 
did not result in any weakness, excess fatigability, or 
muscle atrophy, but that the veteran complained of pain on 
walking sometimes.

The veteran again underwent a VA examination in May 1998.  At 
that time, the examiner reviewed the veteran's medical 
history, as contained in the veteran's claims file, including 
the initial soft tissue removal in May 1987, a subsequent 
postoperative infection, and a second tissue mass excision in 
May 1997.  The veteran complained of heat and swelling at the 
operative site, which he treated with Motrin and the use of a 
hot pack.  He also complained of constant aching in the 
center of the excision scar, made worse by walking.  He 
reported that there was no drainage.

On examination, the veteran walked with an uneven gait and a 
questionable limp on the left.  He reported pain in the left 
calf when attempting to squat, and when walking on his heels.  
The scar itself was quite tender over its entire length, with 
hyperpigmentation in the center portion.  A small, movable, 
firm mass could be felt beneath the upper part of the scar, 
and was about 1 centimeter in diameter.  He could dorsiflex 
and plantar flex both ankles against resistance equally well.  
There was no weakened movement present, and no incoordination 
on walking.  Movement of the joints, ankle, and knee caused 
no pain, although the veteran reported occasional pain on 
walking.  X-rays of the left tibia, fibula, and femur showed 
no abnormalities.  The examiner diagnosed status post 
excision of a probable Baker's cyst, left calf, recurrent, 
located adjacent to the peroneus longus and extensor 
digitorum longus muscles.  

The veteran's residuals of an excision of a soft tissue mass 
from the left lower leg have been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.118, DC 7804, 
pursuant to which the severity of superficial scars which are 
tender and painful on objective demonstration is evaluated.  
Under this code, a 10 percent rating is the only, and 
therefore the highest, rating available.  Since the veteran 
has already been assigned the maximum 10 percent rating, a 
rating in excess of 10 percent under DC 7804 is not 
available.

The Board has therefore considered whether the veteran is 
entitled to a higher rating under the criteria of other, 
related DC sections.  The veteran is not entitled to a rating 
under the provisions of DC 7800, as his scar is not located 
on his head, face, or neck.  Similarly, his scar is not the 
result of a burn, as is contemplated by DC 7801 and DC 7802.  
Finally, the evidence does not indicate that the veteran's 
scar is poorly nourished with repeated ulceration, as is 
contemplated by the criteria of DC 7803.  Finally, a rating 
under DC 7805, pursuant to which the severity of scars not 
specifically contemplated by other codes, would not result in 
a higher rating, since DC 7805 states that such scars are to 
be rated based on limitation of function of the part 
affected.  In this case, the veteran's scar has been found 
not to affect any surrounding parts, such as his ankle or 
knee, and has been found not to have resulted in any 
weakness, excess fatigability, or muscle atrophy.  Hence, an 
evaluation under any of these diagnostic codes is not 
warranted.

The Board has also considered rating the veteran's disorder 
under DC 7819, pursuant to which the severity of benign new 
skin growths is evaluated.  DC 7819 states that such growths 
are to be rated as for eczema, which is evaluated under DC 
7806.  Pursuant to DC 7806, a 10 percent rating is warranted 
for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is warranted for eczema with exudation or itching 
which is constant, extensive lesions, or marked 
disfigurement.  Finally, a 50 percent rating is warranted for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or when it is 
exceptionally repugnant.

A review of the evidence reveals that the only significant 
symptom caused by the veteran's scar is pain and tenderness 
at the site.  The Board finds that this symptomatology 
corresponds to no more than the 10 percent rating under DC 
7806, particularly since the scar is not on an exposed 
surface or extensive area.  Since there is no evidence of 
symptomatology such as extensive lesions or marked 
disfigurement, a higher, 30 percent rating is not warranted.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's residuals 
of an excision of a soft tissue mass from the left lower leg.  
The Board would again point out that its denial of the 
instant claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  As there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A 30 percent rating prior to April 18, 1991 for a respiratory 
disorder, to include reactive airway disease and chronic 
obstructive pulmonary disease, is granted, subject to the 
controlling regulations governing the payment of monetary 
awards.

A rating in excess of 30 percent for a respiratory disorder, 
to include reactive airway disease and chronic obstructive 
pulmonary disease is denied.

A rating in excess of 10 percent for residuals of an excision 
of a soft tissue mass from the left lower leg is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

